Citation Nr: 9919774	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  96-16 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic disability of 
the thoracolumbar spine, including scoliosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to March 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied service connection for lumbar 
scoliosis.  

The Board is legally obligated to ascertain whether there is 
a prior claim which was finally decided and, if so, whether 
the veteran has provided new and material evidence to reopen 
the claim before proceeding further.  Barnett v. Brown, 8 
Vet. App. 1 (1995).  In June 1977, the veteran submitted a 
claim for service-connection for arthritis of various joints, 
including the spine.  An August 1977 rating decision listed 
the issue as service-connection for arthritis of the legs, 
hips, knees and spine.  That rating decision denied service-
connection for bursitis of joints.  Later that month, the 
veteran was notified that service-connection for bursitis of 
joints had been denied.  Because the veteran was not notified 
that the August 1977 rating decision considered a chronic 
disorder of the thoracolumbar spine, arthritis of the spine, 
the Board concludes that the August 1977 rating decision was 
not a final prior decision with regard to service connection 
for a chronic disorder of the thoracolumbar spine and will 
proceed without regard to that decision.  

The veteran is rated permanently and totally disabled and is 
receiving nonservice-connected disability pension.  In August 
1996, the RO terminated payment of the pension, effective 
September 1, 1995, because of excess income following his 
marriage in August 1995.  It was determined that he had been 
overpaid pension because of the retroactive termination.  
That action was appealed.  In March 1999, the RO Committee on 
Waivers and Compromises granted a waiver of recovery of the 
full amount of the overpayment created by the retroactive 
termination of payment of the pension.  The Board believes 
that the waiver of recovery constitutes a full grant of the 
benefit sought by that appeal and will not consider that 
matter further.  

FINDINGS OF FACT

1.  There is no competent probative evidence that a chronic 
disorder of the thoracolumbar spine was present in service.  

2.  There is no competent probative evidence of a nexus 
between chronic disability of the thoracolumbar spine, 
including scoliosis and a disease or injury during service.  


CONCLUSION OF LAW

The claim for service connection for chronic disability of 
the thoracolumbar spine, including scoliosis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's spine and musculoskeletal system were reported 
as being normal, following a May 1967 induction examination 
and a March 1969 separation examination.  There is no record 
of any complaints regarding the thoracolumbar area during 
service.  

The veteran was seen in a VA facility in May 1977 complaining 
of pain in the knees, hips and 'back' which began that day.  
It was recorded that he had a history of arthritis, which was 
treated in the outpatient clinic.  On examination, there were 
no signs of acute inflammation or fluid effusion.  The 
diagnosis was pain in the joints.  In June 1977, he was 
referred to rheumatology for evaluation of pain in his left 
hip and both knees.  There, it was recorded that he had a 10 
year history of left hip and left knee pain with no definite 
pattern.  The pain presented mainly in the posterior left hip 
and did not radiate.  The pain in the knee was usually 
slightly above the knee, with no swelling or heat in the 
joint.  There was no swelling or limitation of motion of any 
joint.  There was pain on deep palpation of the gluteal and 
quadriceps area.  The impression was bursitis.  

The veteran was seen at the rheumatology clinic later in June 
1977, where examination found that there was no swelling and 
a good range of motion in all joints.  His gait was described 
as normal, although slightly antalgic in the left lower 
extremity.  The impression was arthralgia, episodic.  In July 
1977, the examiner said that all joints were within normal 
limits, as was strength.  The impression was arthralgia and 
myalgia with symptoms far out of proportion to physical 
findings.  

Records from Southwest Houston Medical Associates, P.A. show 
that the veteran was seen from February through April, 1983 
for back pain.  An insurance claim form shows that he was 
first seen in February 1983, at which time acute thoracic-
lumbar sprain and acute right foot contusion were diagnosed.  

As part of an April 1983 examination by O. C. Mitchell, M.D., 
it was recorded that the veteran had wrenched his back in 
February 1983, when a file cabinet slipped and fell on his 
foot.  It was also recorded that he had an injury in 1970 and 
had been off work for approximately six months; he had no 
back pain in the interim.  On examination, there was point-
tenderness at the lumbosacral junction, posteriorly; motion 
was 30 to 40 percent of normal.  Straight-leg raising was 
positive.  The impression was probable chronic lumbosacral 
strain, but midline herniated nucleus pulposus L5-S1 should 
be considered. 

The veteran was hospitalized in April 1983.  Examination by a 
physical medicine physician during that hospitalization 
revealed tenderness to palpation in both iliolumbar angles; 
he was able to flex to approximately 45 degrees with normal 
reversal of the lumbar lordosis.  The impression was lumbar 
sprain, rule out herniated nucleus pulposus.  It was recorded 
that the veteran had injured his back in February 1983.  

X-rays made in April 1983 were interpreted as showing a mild 
to moderate upper lumbar rotoscoliosis and early degenerative 
changes in the lower lumbar spine, narrowing of the L5-S1 
intervertebral disc.  An April 1983 computed tomography of 
the lumbar spine was interpreted as showing a very minimal 
dorsal bulge at the L4-5 level, centrally, with no nerve root 
compression identified.  The L3-4 and L5-S1 disc levels 
appeared normal.  A lumbar myelogram and two level lumbar 
diskogram performed in May 1983 were interpreted as being 
negative.  Subsequent records, from June 1983 through May 
1984, show continuing back pain.

In November 1983, D. H. Nowlin, M.D. reported that he had 
initially seen the veteran earlier that month for complaints 
of back pain.  The veteran reported that he had injured his 
back in February 1983.  On examination, there was no trunkal 
list.  Bending produced pain and there was poor reversal of 
the lumbar lordosis.  There was tenderness in the lumbar 
spine, especially in the L5-S1 area.  The paraspinal muscles 
and sciatic notches were slightly tender.  Dr. Nowlin 
reviewed the X-rays made in May 1983 and, apparently, 
concurred; he also noted that there was a lumbar scoliosis.  
The impression was thoracolumbar scoliosis, strain, chronic, 
painful.  

When seen in January 1984, the veteran continued to complain 
of pain in the thoracolumbar area from, approximately, "C7" 
to S1, mainly in the midthoracic and lumbosacral areas, but 
also, to a milder degree, in between.  There was a normal 
thoracic kyphosis and lumbar lordosis.  Bending continued to 
produce pain in the lumbosacral area.  

In February 1985, Dr. Nowlin reported that the veteran 
continued to have pain in the mid-cervical, mid-thoracic and 
lumbosacral spine.  On examination, there was tenderness in 
the mid-cervical, mid-thoracic and lumbosacral spine, over 
the sacrum.  Bending was to within three inches of the floor 
with no expression of pain.  In June 1985, the veteran 
complained of pain from, approximately, T4 to S1 and down 
both legs.  There was a normal range of motion and tenderness 
from, approximately, T4 to S1 and in the paraspinal muscles.  
Complaints and findings in September 1985, were essentially 
the same.  In November 1985, Dr. Nowlin reported that when he 
had seen the veteran in October 1985, he continued to 
complain of pain from, approximately, T8 to S1 and there was 
tenderness in that entire area.  Dr. Nowlin said that there 
had been essentially no change in the veteran since he had 
first seen him in November 1983.  

In February 1986, Dr. Nowlin said that on examination in 
January 1986, the pain had been from, approximately, T6 to S1 
and along the medial side of the right leg to the foot.  Dr. 
Nowlin said that there was no anatomical consistency to the 
pain.  In March, Dr. Nowlin said that in February, the pain 
had been mostly from T12 to S1.  In May, Dr. Nowlin said that 
when he evaluated the veteran in April, his back continued to 
be intermittently painful from, approximately, T5 to S1 and 
there was tenderness to palpation in the area, down to the 
lumbosacral area.  

In July 1986, Dr. Nowlin said that, about three weeks prior 
to his visit, the veteran developed pain in his right hip, 
with limping.  He continued to have pain from, approximately, 
T1 to S1, especially about T8, L1 and S1.  The tension sign 
on the right was positive, but caused no true radicular pain.  
There was tenderness in the posterior buttocks and right 
lateral thigh.  Deep tendon reflexes and muscle strength were 
normal.  In September 1986, Dr. Nowlin said that the veteran 
continued to have thoracolumbar pain, with no change.  There 
was tenderness from, approximately, T6 to S1, especially 
about L3.  

In January 1987, Dr. Nowlin said that during an examination 
in December 1986, the veteran complained of back pain from, 
approximately, T2 to S1, with tenderness in the entire area, 
the paraspinal muscles and both buttocks and posterior 
thighs.  In February 1987, Dr. Nowlin said that the veteran 
complained of back pain from, approximately, T10 to S1, 
radiating into his buttocks and both legs.  On examination, 
the spine had a normal range of motion.  There was tenderness 
to palpation from, approximately, T10 to S1 and both 
paraspinal muscles were tender.  The tension signs were 
negative.  

In April 1988, the veteran was hospitalized for chronic, 
incapacitating low back pain.  He reported that 5 years 
before he had injured his back; he also said that he had a 
history of scoliosis and "sway back."  On examination, 
there was tenderness and spasm in the midthoracic and lower 
lumbar regions, bilaterally.  He was hospitalized a few days 
later.  On examination, there was some tenderness in the 
lower lumbar regions without spasm.  Motion appeared to be 
within normal limits and here were no intersegmental 
articular anomalies noted.  X-rays of the chest and thoracic 
and lumbar spine were negative, except for minimal spur 
formation at L2.  A CT scan found no gross abnormalities.  It 
was reported that there were no physical findings or major 
difficulties.  The assessment was back and leg pain of 
unknown etiology.  

During an examination conducted for the VA in September 1988, 
the veteran reported that he injured his low back and 
sprained his right foot in February 1983 when he fell.  He 
complained of constant pain from the mid-dorsal region to the 
low back, associated with intermittent pain, weakness and 
numbness of both legs.  It was reported that the veteran had 
experienced constant pain from the mid-dorsal region to the 
low back, associated with intermittent pain, weakness and 
numbness of both legs since falling, since falling and 
straining his back about five-and-a-half-years before.  On 
examination, there was moderate limitation of flexion and 
marked limitation of extension and lateral bending.  An X-ray 
examination of the lumbosacral spine was negative.  

In October 1988, D. B. Jackson, M.D. reported that he had 
examined the veteran in April 1988 and recorded constant low 
back pain since an injury in 1983.  His impression was low 
back syndrome with possible herniated nucleus pulposus L4 and 
L5.  In May, the veteran reported increased back pain and 
numbness in both legs.  The impression was progressive 
worsening of nerve root irritation with onset of bladder 
problem, possible cord compression.  In October, the veteran 
reported increased back pain and intermittent numbness in the 
left leg.  The impression was spinal cord compression.  

The impression following a November 1988 neurological 
examination, by D. R. Bartel, M.D., was chronic lumbar strain 
with some evidence of an L5 root lesion on the left.  The 
veteran again reported injuring his back in 1983.  In the 
report of that examination, Dr. Bartel stated that rotation 
to the left lacked 20 degrees, rotation to the right was 
full; flexion was to 70 degrees and extension was to 10 
degrees; lateral bending was 60 degrees, bilaterally.  In 
March 1989, Dr. Bartel reported that on the examination in 
November, he had found obvious limitation of spine motion and 
atrophy, reflex changes and weakness in the left leg.  

The pertinent diagnoses following a July 1991 VA examination 
were chronic low back strain with questionable discogenic 
disease and chronic osteoarthritis of the lumbosacral spine.  
The veteran described lumbosacral pain radiating down the 
posterior aspects of both lower extremities.  

VA outpatient treatment records covering the period from 
October 1993 to November 1994 show that the veteran was seen 
for complaints of back pain on several occasions.  In August 
1994, he submitted a claim for service connection for 
scoliosis.  

At an August 1995 hearing at the RO, it was asserted that 
scoliosis was aggravated by service.  The veteran testified 
that he injured his back in service, while lifting a tank 
track.  Transcript of RO hearing (RO Hrng.) at 2.  He felt a 
"snapping" sensation over his whole back and he could not 
walk for a while.  Id. at 2-3.  He sought treatment and was 
given some type of "shots."  He was treated at Fort 
Huachuca, Arizona.  

He reported subsequently injuring his back while in Germany 
where his duties included loading and unloading ammunition in 
packages which weighed 105 to 110 pounds.  Id. at 3.  He 
sought treatment at the Heidelberg Hospital and was given the 
same "shots" and placed on light duty.  Id. at 4.  

He testified that he had initially injured his back in August 
1967 and returned to the hospital for the initial injury in 
November 1967.  He was treated in Germany in March June and 
August 1968 and was also treated at Fort Knox, Kentucky.  Id. 
at 5.  He said that he did not have a through separation 
examination and that his back was not checked.  Id. at 5-6.  

He reported seeking outpatient treatment from the VA (then 
Veterans Administration) in 1969 and thought X-rays had been 
made and that he had been hospitalized in the early part of 
1970.  The treatment had been at the Houston Veterans 
Hospital.  Id. at 6.  He said that he had been denied 
compensation for the injury in 1983, because there had been a 
prior injury, a long time before, which was untreatable.  He 
said that he had trouble with his back prior to service with 
pain similar to what he has now.  Id. at 7.  

At a hearing before the Board in August 1997, the veteran 
testified that he had injured his back in service while 
disassembling a "track."  He went to the hospital and was 
treated following that injury.  He also reported that he had 
reinjured his back loading and unloading ammunition.  He 
returned to the hospital and was treated following that 
injury.  He estimated that he was treated for his back for 
six to eight months during service.  Board Hearing transcript 
at 3.  

He said that he was currently being treated for his back, 
with medication.  Id. at 4.  He said that he did not have a 
through separation examination and that his back was not 
checked.  Id. at 6.  

The veteran said that he did not work from late-March 1969 to 
March or April 1970.  He worked for Wire Light for four or 
five years; he began working for the City of Houston in 1971 
or 1972 and worked there for eight years, losing three years 
during that period because of his back.  He said that he had 
not worked since February 1980.  He had arthritis, lumbar 
sprain and disc problems, in addition to scoliosis, but 
scoliosis was the main problem.  Id. at 9.  He said that his 
doctor had told him that his spinal cord was twisted. Id. at 
10.  

In January 1998, the RO requested that the veteran provide 
additional information regarding treatment for his back 
disorder, subsequent to service, mentioning several health 
care providers the veteran reported had treated him, or, 
alternatively, to provide information to allow the RO to 
obtain the records.  He was also requested to provide 
information regarding treatment from any additional health 
care providers for his back disorder, subsequent to service.  
In response, the veteran said that no additional medical 
information was available and that the pertinent evidence was 
in his file.  

In June 1997, the RO requested the National Personnel Records 
Center (NPRC) obtain medical records pertaining to the 
reported hospitalizations at Fort Huachuca in August 1967, 
Fort Knox in November 1967 and in Heidelberg, Germany in 
August 1967, and in March and August 1968.  In July 1997, the 
VA Medical Center reported that it had no records pertaining 
to the veteran for the period from March 1969 to December 
1977.  In May 1998, the NPRC reported that records pertaining 
to the veteran had not been found in either 1967 or 1968.  

Analysis

The term "service connection" connotes many factors but, 
basically, it means that a disease or injury, resulting in 
disability, was incurred coincident with service in the Armed 
Forces, or, if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  

Under 38 U.S.C.A. § 5107(a), a person who submits a claim for 
benefits under a law administered by the VA shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden" of 38 U.S.C.A. § 5107(a). Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  

In general, a well-grounded claim for service connection 
requires medical evidence of a current disability, competent 
evidence of a disease or injury in service and medical 
evidence of a nexus between the current disability and the 
disease or injury in service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  "[I]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet.App. 268, 271 (1997).   
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet.App. 91, at 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Espiritu v. Derwinski, 2 Vet.App. 495 (1992); 
Grottveit, 5 Vet.App. at 93.  A layperson may not rely on his 
own opinions as to medical matters to meet the initial burden 
of establishing a well grounded claim.  Grottveit, 5 Vet.App. 
93.  A statement from a layperson regarding information that 
a physician has told him does not constitute competent 
medical evidence.  Robinette v. Brown, 8 Vet.App. 69 (1995); 
Libertine v. Brown, 9 Vet.App. 521 (1996).

The veteran appears to be claiming, alternatively, that his 
back disorder resulted from injuries during service or, if it 
preexisted service, was aggravated by injuries during 
service.  His statements and testimony are sufficient to 
establish that an injury or injuries occurred during service.  
However, his assertion that his back disorder preexisted 
service and was aggravated by injuries during service would 
require more.  In other words, if it is the veteran's 
position that a congenital back disorder was, by its nature, 
present during service (and aggravated therein), medical 
evidence would be required to support that theory.  The 
veteran is not competent to provide a medical opinion 
regarding medical causation or diagnosis and no physician has 
expressed an opinion that a back disorder was present during 
service.

With regard to the assertion that his back disorder resulted 
from injuries during service, the record contains medical 
evidence of a current disability, in the form of a diagnosis 
of scoliosis and competent evidence of an injury in service 
in the form of the veteran's testimony.  However, a well-
grounded claim also requires medical evidence of a nexus 
between the current disability and the injury in service.  
Caluza, 7 Vet. App. 498.  There is no medical evidence of 
such a nexus.  No physician has reported that there is a 
causal relationship between any current thoracolumbar 
disorder and any of the reported injuries in service.  
Without medical evidence of a nexus between the current 
disability and the injury in service, the claim is not well 
grounded.  

Alternatively, a claim may be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit, 5 Vet. App. at 93.  

The veteran's statement that he had back pain in service and 
that he has had back pain since service is not sufficient to 
make the claim well grounded, because competent evidence 
relating the present condition to that symptomatology is 
required.  There is nothing in the record to show that the 
veteran is qualified to provide an opinion as to medical 
causation.  While he is competent to report that he has had 
back pain since he was in service, as a layperson he is not 
competent to diagnose the cause of the pain and, as noted 
above, no physician has expressed the opinion that the 
scoliosis was the cause of the reported back pain in service.  
Without a well grounded claim, there is no duty to assist the 
veteran in the development of the facts pertinent to the 
claim for an increased rating for disability of the 
thoracolumbar spine as mandated by 38 U.S.C.A. § 5107(a).  
The Board finds that the application is not incomplete.  The 
RO has attempted to obtain additional service medical records 
and VA treatment records, as identified by the veteran.  He 
has also been asked to submit or identify any post-service 
medical records that might support his claim.  He has not 
identified any additional, available evidence which, if true, 
would make his claim plausible.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  











ORDER

Service connection for chronic disability of the 
thoracolumbar spine, including scoliosis is denied.  



		
	RICHARD B. STANDEFER
	Member, Board of Veterans' Appeals



 

